Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered. Claims 1-2, 10-16 and 19-20 are currently under examination on the merits.
Specification
The disclosure is objected to because of the following informalities: Table 1 is illegible. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 10-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al (US 2017/0369653, ‘653 hereafter).
Regarding claims 1-3, 10-17 and 19-20, ‘563 disclose a polyimide film and a copper clad laminate comprising the same, wherein the polyimide film is formed from a polyamic acid composition which is polymerized by dianhydride monomers and diamine monomers (Fig. 2, [0012]-[0032]), wherein a range of molar ratio of the dianhydride monomers to the diamine monomers is from 0.9 to 1.1( [0018]). The dianhydride monomer has a liquid crystal structure or/and soft structure including 3,3', 4,4' -biphenyltetracarboxylic dianhydride,  4,4 ' -oxydiphthalic anhydride, 3,4'-oxydiphthalic Anhydride, benzophenone-3,3' ,4,4' -tetracarboxylic dianhydride, 3,3',4,4'-biphenylsulfone-tetracarboxylic dianhydride, and 4,4'-(hexafluoroisopropylidene) diphthalic anhydride, ([0019], Examples). The diamine monomers include one diamine monomer having at least one nitrogen heterocycle structure such as 1,2,4-triazole-3,5-diamine, 2-(4-Aminophenyl)-1h-benzimidazol-5-amine, and 4,4'-pyrimidine-2,5-diyldianiline as recited in the present claim 14 ([0020]-[0023]), one diamine monomer having a bulky or a liquid crystal structure as a core structure such as m-phenylene diamine or (1,4-benzenedicarboxylic acid bis(4-aminophenyl) ester reading upon at least one of formulae as listed in the claim 1 and 8 ([0024]), and one diamine monomer having soft structure such as 4,4'-oxydianiline, 4,4'-Bis(4-aminophenoxy)biphenyl, 4,4'-(4,4'-Isopropylidenediphenyl-1,1'-diyldioxy)dianiline, 2,2-bis[4-(4-aminophenoxy) phenyl]hexafluoropropane, 4,4'-(1,3-Phenylenedioxy)dianiline, 1,3-Bis(3-aminophenoxy)benzene reading upon the diamine monomer listed in the present claim 12 ([0024]). ‘563 does not expressly exemplify a polyimide film formed from a composition being identical to the composition as presently claimed. However, each of the monomers for making the polyimide film is described in the reference, and the examples also teaches that three diamines having different chemical structures (such as nitrogen heterocycle structure, bulky core structure and soft structure) are used to make the polyimide films. In light of these teachings, a person of ordinary skill would have been motivated to use the monomers disclosed by ‘563 including selecting the monomers with different chemical structures from the list, in order to obtain a polyimide film having desired properties and arrive the present claimed invention. When there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. KSR v. Teleflex. (see MPEP 2143 (E)). ‘653 also discloses that the diamine monomer containing nitrogen heterocycle structure has a molar weight percentage of 3% to 8% of a total molar weight of the diamine monomers ([0016]), the diamine monomers containing at least one liquid crystal structure and at least one soft structure have a molar weight percentage of 92% to 97% of the total molar weight of the diamine monomers ([0017]), and the weight percentage of diamine having bulky core structure can be 59% and the weight percentage of diamine having soft structure can be 41% based on total aromatic diamine (Example 1, PDA represents bulky core diamine 6.13/(6.13+4.33)=59%, and ODA represents diamine with soft structure). 

Response to Arguments
Applicant's arguments filed on 04/29/2022  have been fully considered but they are not persuasive. 
Applicant argues that the aromatic diamines as presently claimed is different from the aromatic diamines used in the cited reference because diamine with liquid crystal structure reduced the dielectric loss and diamine with soft structure prevents he copper clad from warping, thus one of ordinary skill in the art cannot obtain the weight percentage of these diamine as claimed. However, no criticalities of these properties with respect to the instantly claimed weight percentage ranges has been shown. As discussed in the present rejection set forth above,  the cited reference discloses a polyamic acid formed from aromatic diamines including diamines with bulky core (liquid crystal) structure , diamine monomers having nitrogen heterocycle structure and diamines with soft structure, wherein the weight percentages of these diamines  fall within the presently claimed range (see Examples in the cited reference). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/           Primary Examiner, Art Unit 1782